Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/20/2021 has been entered. Claims 13-18 are cancelled, and claims 19-20 are withdrawn. Claims 1-12 and 19-20 are currently pending in this application.

Rejoinder 
Claims 1-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/05/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Mr. Shengfeng Chen (Reg. No. 57430) on 07/25/2021.
The application has been amended as follows:
19. (Currently Amended) A method of fabricating a display panel, comprising: 
providing a first display substrate comprising a first base substrate and a black matrix on the first base substrate, the black matrix comprising a linear polarizer layer in a first region of an inter-subpixel region of the display panel and outside a subpixel region of the display panel, and a black material layer in a second region of the inter-subpixel region and outside the subpixel region, the second region outside the first region, wherein orthographic projections of the black material layer and the linear polarizer layer on the first base substrate are substantially non-overlapping, the black matrix is absent of a black material in the first region and absent of a linear polarizer material in the second region; 
providing a second display substrate; 
assembling the first display substrate and the second display substrate into a cell; 
dispensing a solution comprising photoreactive monomers into the cell; 
exposing the solution to irradiation along a direction from the first display substrate to the second display substrate using a mask plate to polymerize a portion of the solution thereby forming a spacer layer comprising a plurality of spacers; and 
subsequent to exposing the solution, forming a first polarizer on the first base substrate and extending substantially throughout the first base substrate; 

an orthographic projection of the linear polarizer layer on the first base substrate substantially covers orthographic projections of the plurality of spacers on the first base substrate; and 
the plurality of spacers are absent in any regions where the black matrix having the black material.

Allowable Subject Matter
Claims 1-12 and 19-20 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a display panel as set forth in claims 1-12, and all the combination of a method of fabricating a display panel as set forth in claims 19-20.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a display panel having an inter-subpixel region and a subpixel region, comprising: a spacer layer between a first display substrate and a second display substrate; wherein the first display substrate comprises: a first base substrate; and a black matrix in the inter-subpixel region and on the first base substrate, and comprising a linear polarizer layer in a first region of the inter-subpixel region and outside the subpixel region, and a black material layer in a second region of the inter-subpixel region and outside the subpixel region, the second region outside the first region; orthographic projections of the black material layer and the linear polarizer layer on the first base substrate are substantially non-overlapping; the black matrix is absent of a black material in the first region and absent of a linear polarizer material in the second region; wherein “an orthographic projection of the linear polarizer layer on the first base substrate substantially covers orthographic projections of the plurality of spacers on 
Dependent claims 2-12 are allowable by virtue of their dependency.
The most relevant reference, the prior art to Nam (US 2016/0116798) in view of Jiang (CN105807479A) only discloses a display panel having an inter-subpixel region and a subpixel region, comprising: a spacer layer between a first display substrate and a second display substrate; wherein the first display substrate comprises: a first base substrate; and a black matrix in the inter-subpixel region and on the first base substrate, and comprising a linear polarizer layer in a first region of the inter-subpixel region and outside the subpixel region, and a black material layer in a second region of the inter-subpixel region and outside the subpixel region, the second region outside the first region; orthographic projections of the black material layer and the linear polarizer layer on the first base substrate are substantially non-overlapping; the black matrix is absent of a black material in the first region and absent of a linear polarizer material in the second region. However, they fail to teach or suggest that an orthographic projection of the linear polarizer layer on the first base substrate substantially covers orthographic projections of the plurality of spacers on the first base substrate, and the plurality of spacers are absent in any regions where the black matrix having the black material in combination with the other required elements of the claim.

Regarding claims 19, the prior art of record, taken along or in combination, fails to disclose or suggest a method of fabricating a display panel, comprising: providing a first display substrate comprises: a first base substrate; and a black matrix in the inter-subpixel region and on the first base substrate, and comprising a linear polarizer layer in a first region of the inter-subpixel region and outside the subpixel region, and a black material layer in a second region of the inter-subpixel region and outside the subpixel region, the second region outside the first region; orthographic projections of the 
Dependent claim 20 is allowable by virtue of their dependency.
The most relevant reference, the prior art to Nam (US 2016/0116798) in view of Jiang (CN105807479A) and Kim (US 2016/0154259, at least Fig. 10A-10F) only discloses a method of fabricating a display panel, comprising: providing a first display substrate comprises: a first base substrate; and a black matrix in the inter-subpixel region and on the first base substrate, and comprising a linear polarizer layer in a first region of the inter-subpixel region and outside the subpixel region, and a black material layer in a second region of the inter-subpixel region and outside the subpixel region, the second region outside the first region; orthographic projections of the black material layer and the linear polarizer layer on the first base substrate are substantially non-overlapping; the black matrix is absent of a black material in the first region and absent of a linear polarizer material in the second .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871